           Case 1:18-cv-06129-JPO Document 63 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SANTOS B SARAVIA et al.,
                         Plaintiffs,
                                                                   18-CV-6129 (JPO)
                      -v-
                                                                         ORDER
 HELL’S KITCHEN CREAM & SUGAR
 INC. et al.,
                     Defendants.



J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 62.) The proposed settlement involves $85,000 to be allocated to Plaintiffs

in connection with their FLSA claims. (Id.) One-third of the settlement sum will be collected

in attorney’s fees, after costs of $1,165 are deducted. (Id.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 62 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: June 22, 2020
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
